PER CURIAM.
We affirm the trial court’s denial of the petition for writ of habeas corpus, because the grounds for relief asserted in the petition should have been presented to the trial court in a timely filed motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. See State v. District Court of Appeal of Florida, First District, 569 So.2d 439 (Fla.1990); Mack v. State, 586 So.2d 1266 (Fla. 1st DCA 1991); Hickman v. State, 581 So.2d 942 (Fla. 2d DCA 1991); Washington v. State, 576 So.2d 973 (Fla. 2d DCA 1991).
WIGGINTON, BARFIELD and WOLF, JJ., concur.